Case: 15-12483   Date Filed: 12/02/2015   Page: 1 of 3


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 15-12483
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 7:07-cr-00510-RDP-TMP-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                      versus

MICHAEL DESHAWN ANDERSON,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Alabama
                       ________________________

                            (December 2, 2015)



Before JORDAN, JULIE CARNES and BLACK, Circuit Judges.

PER CURIAM:
                Case: 15-12483       Date Filed: 12/02/2015      Page: 2 of 3


       Michael Deshawn Anderson, a federal prisoner proceeding pro se, appeals

the district court’s order denying his 18 U.S.C. § 3582(c) motion for a reduced

sentence based on Amendment 782 to the Sentencing Guidelines. After review,1

we affirm.

       The sentencing court explicitly determined that Anderson was a career

offender under the Sentencing Guidelines. Therefore, Anderson’s offense level

remains unchanged even after the application of Amendment 782. Because

Amendment 782 did not have the effect of lowering Anderson’s guideline range,

no reduction in sentence is authorized. See 18 U.S.C. § 3582(c)(2); U.S.S.G.

§ 1B1.10(a)(2)(B), p.s.; Moore, 541 F.3d at 1330 (holding that where a defendant

has been sentenced as a career offender and the offense level in the drug quantity

table did not play a role in the calculation of the guideline range, no reduction is

authorized by 18 U.S.C. § 3582(c)).

       The sentencing court denied Anderson’s motion for a downward departure

but chose to vary Anderson’s sentence below the guideline range after considering

the 18 U.S.C. § 3553(a) sentencing factors. There is no indication that the

sentencing court considered the drug quantity table when it varied Anderson’s

sentence. C.f. Moore, 541 F.3d at 1330 (Where there is no “indication that the


       1
         “In a § 3582(c)(2) proceeding, we review de novo the district court’s legal conclusions
regarding the scope of its authority under the Sentencing Guidelines.” United States v. Moore,
541 F.3d 1323, 1326 (11th Cir. 2008) (quotation omitted).
                                               2
              Case: 15-12483     Date Filed: 12/02/2015   Page: 3 of 3


court based [the defendant’s] sentence on the guideline range that would have

applied absent the career offender designation… there is no basis for concluding

that the reduction of [the defendant’s] base offense level lowered the sentencing

range relied upon by the district court in determining his sentence.”).

      AFFIRMED.




                                          3